Citation Nr: 1808973	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  12-00 292	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD), chronic adjustment disorder with mixed anxiety and depressed mood, and depressive disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to August 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from September 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

The Board previously remanded the case in September 2014 and December 2015 for additional development.

In March 2015, the Veteran testified before the Board.  A transcript of the hearing is of record.  The Veterans Law Judge who conducted the hearing is no longer employed by the Board.  In October 2017 the Board sent the Veteran a letter informing him that he had the right to appear before another Veterans Law Judge.  The Veteran was informed that if he did not respond to the letter within 30 days that the Board would assume he did not want a hearing.  The Veteran did not respond to a request for another hearing.  38 C.F.R. § 20.717 (2017).

At the time the Veteran's claim was received in 2009, he was represented by attorney Blythe Glemming.  In an April 2009 correspondence, the Veteran stated he wished to remove this attorney as his representative.  He reported appointing private attorney Marc Pepin.  However, in April 2017, VA received a correspondence from the Veteran's counsel, with a copy to the Veteran, indicating that pursuant to the Veteran's request he was withdrawing his representation.  As the claimant retains the right to revoke his representative at any time, the April 2017 revocation is acknowledged by the Board.  The Veteran has not submitted a new power of attorney; accordingly, he is considered to be unrepresented at the present time.  38 C.F.R. § 14.631(f) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for acquired psychiatric condition, to include PTSD, chronic adjustment disorder with mixed anxiety and depressed mood, and depressive disorder.

The Veteran testified in March 2015 that he faced numerous gun attacks while stationed in Saudi Arabia during Operation Desert Shield.  See Board Hearing Tr. at 2-3, 17.  He has reported that these attacks caused him a lot of stress, indicating that he has had problems with alcohol, uncontrollable anger, nightmares, and suicidal ideation ever since leaving service.  Id. at 4-6, 8-9.  The Veteran has also submitted written statements describing how he was exposed to Scud missile alerts; that on one occasion, a Scud missile was intercepted and blown up just over his compound while he was stationed in the Middle East; and that he now has constant feelings of fear and hopelessness.  See November 2009 VA Form 21-4138 Statement in Support of Claim and December 2009 VA Form 9.  

The Veteran's personnel records show that, while in the U.S. Army, his military occupational specialty was as an ammunition specialist.  These records also reveal that, as noted above, the Veteran served on a tour of duty in Saudi Arabia from November 1990 to July 1991.  Moreover, these records reveal that the Veteran received the Southwest Asia Service Medal with two Bronze Stars.  See Veteran's DD Form 214.

The Veteran's VA treatment records show that he has been noted to have symptoms of PTSD and has stated that he experiences anxiety related to his Gulf War service.  See VA treatment record dated July 14, 2009.  He has also received counseling for and been diagnosed with mild PTSD and adjustment disorder with mixed anxiety and depression.  See VA treatment records dated September 28, 2009, and November 3, 2009.

The Veteran's Vet Center social worker submitted a letter in January 2010 stating that the Veteran had a history of symptoms consistent with PTSD, including nightmares, increased anxiety, avoidant symptoms, loss of interest, hyperarousal, hypervigilance, and detachment.

The Veteran was afforded a VA examination in September 2009.  He was not found to have symptoms consistent with PTSD and was instead diagnosed with adjustment disorder with mixed anxiety and depressed mood, chronic.  The examiner stated that the Veteran's mental disorder was not caused by or a result of an undiagnosed illness, but was more likely than not related to environmental stressors, primarily occupational and economic problems, to which he was susceptible due to an unspecified personality disorder.  

The Veteran also attended a VA examination in November 2011.  The November 2011 examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD, and diagnosed the Veteran with an adjustment disorder with mixed anxiety and depressed mood, chronic.  He did not provide a nexus opinion for this diagnosis.

Additionally, the Veteran has submitted a June 2015 private psychiatric evaluation.  At the time of this evaluation, the Veteran reported that, while deployed in Kuwait in 1990 and 1991, he was exposed to air raid horns, gunfire, and dead bodies.  He reported having post-trauma symptoms of nightmares, exaggerated startle reflex, hypervigilance, heightened anxiety, anger outbursts, flashbacks, and avoidance of triggers.  The psychiatrist diagnosed the Veteran with chronic PTSD and depressive disorder, and indicated that the psychosocial and environmental factor contributing to these disorders was the Veteran's "history of trauma."  In this regard, the examiner noted that the Veteran denied a history of trauma/abuse outside of his military experience. 

In the December 2015 remand, the Board determined that that the examinations of record were not adequate to decide the current claim.  Specifically, although the September 2009 examiner diagnosed the Veteran with adjustment disorder with mixed anxiety and a chronic depressed mood, and provided the opinion that the Veteran's mental disorder was more likely than not related to environmental stressors (primarily occupational and economic problems), he failed to indicate whether this condition had any relationship to the Veteran's military service.  Additionally, although the November 2011 VA examiner found that the Veteran had a current psychiatric diagnosis, he failed to provide an opinion as to whether such diagnosis was related to any event or injury in his active duty service.  

Pursuant to the Board' remand, the Veteran was afforded another examination in February 2017.  The examiner found no current diagnoses of a mental disorder.  The Board finds that this examination is inadequate as the examiner failed to address the various psychiatric disabilities diagnosed during the appeal period and provide any opinions regarding their etiologies as specifically instructed in the Board's previous remand.  Therefore, on remand, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder diagnosed during the appeal period.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain any outstanding, relevant VA medical records, and private treatment records.  All efforts to obtain additional evidence must be documented in the electronic record.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current psychiatric disorder.  All records in VBMS and Virtual VA should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

After conducting a physical examination of the Veteran and performing all clinically-indicated diagnostic testing, the examiner should offer the following opinions:  

(a) Provide an opinion as to the diagnosis of any acquired psychiatric disorders found to be present on examination and which have been present during the appeal period.  If the Veteran's symptoms do not meet the diagnostic criteria for PTSD, please explain why.  

(b) If a diagnosis of PTSD is appropriate/has been made during the appeal period, the examiner should specify whether: (1) each alleged stressor found to be established by the evidence of record by the RO was sufficient to produce PTSD; (2) each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) there is a link between the current symptomatology and the in-service stressor sufficient to produce PTSD.  

Additionally, if a diagnosis of PTSD is appropriate, the examiner should state whether: (1) each claimed stressor was sufficient to produce PTSD based on a "fear of hostile military or terrorist activity" during service; (2) each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f) (3). 

(c) With respect to each acquired psychiatric disorder other than PTSD found to be present and/or diagnosed proximate to or during the pendency of the appeal (to specifically include chronic adjustment disorder with mixed anxiety and depressed mood, and depressive disorder), the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each disorder was incurred in, caused by, or is otherwise related to, the Veteran's military service. 

In providing the above opinions, the examiner should acknowledge and discuss the significance, if any, of the Veteran's assertions that (1) he faced numerous gun attacks while stationed in Saudi Arabia during Operation Desert Shield, (2) was exposed to Scud missile alerts, and (3) that on one occasion, a Scud missile was intercepted and blown up just over his compound while he was stationed in the Middle East.  The examiner should also acknowledge and discuss the significance, if any, of the Veteran's reports that he has continued to have anger and anxiety issues since service.  

The examiner should reconcile his/her findings with the other medical evidence of records, including: (1) the September 2009 VA examination report; (2) VA treatment records dated July 14, 2009; September 28, 2009; and November 3, 2009; (3) the November 2011 VA examination report; and (4) the June 2015 private psychiatric evaluation.  The examiner should also acknowledge and discuss the significance, if any, of the January 2010 letter from the Veteran's Vet Center social worker, which reflects that the Veteran had a history of symptoms consistent with PTSD.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


